                         IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF DELA WARE



 ACCELERATION BAY LLC,

                Plaintiff,

        V.                                             Civil Action No. 1: 16-cv-00453-RGA

 ACTIVISION BLIZZARD INC.,

                Defendant.



                                  MEMORANDUM OPINION

       Presently before me are Plaintiffs Motion to Exclude Opinions of Catharine M. Lawton

(DJ. 647), Defendant' s Motion in Response to Acceleration Bay' s Damages Proffer (D.I. 650),

and Defendant's Motion to Strike Supplemental Expert Damages Report (D .I. 651 ). I resolve

these motions as follows.

  I.   BACKGROUND

       Acceleration Bay LLC ("Acceleration") filed suit against Activision Blizzard Inc.

("Activision") on June 17, 2016. (D.I. 1). It alleges that certain versions of Activision' s World

of Warcraft ("WoW"), Call of Duty ("CoD"), and Destiny video games infringe its patents.

(Id.). I scheduled this case for a jury trial to start on October 29, 2018. (D .I. 545). That trial did

not happen, however, as it was unclear on the eve of trial whether Plaintiff had an admissible

damages case. (D.I. 619 (describing the sequence of events that led me to continue the trial)). I

postponed the trial indefinitely, pending resolution of the cloud of issues hanging over Plaintiffs

case. (D.I. 613).
          Following the cancellation of trial, I issued an order allowing Plaintiff a final opportunity

to present an admissible damages case. (D .I. 619 at 2). I granted Plaintiff permission to

supplement its expert reports and allowed Defendant a chance to respond. (Id.). Plaintiff later

requested that it be allowed to submit a report from a new damages expert, Mr. Russell Parr,

rather than supplementing its earlier expert' s report. (D.I. 630). I permitted Plaintiff to submit

such a report with the caveat that I may limit the report depending on its contents. (Id. at 3 n.1 ).

          In his report, Mr. Parr opines on seven royalties derived using three approaches: cost

savings, revenue-based, and user-based. The following chart provides a summary of those

opm10ns:

                                                                                   Inputs:
                                                            Amount
                                                                                  Boeing/
    No.        Title                Equation                   Ill      Dr.
                                                                                  Panthesis     Survey
                                                            Millions   Valerdi
                                                                                   License
           Cost Savings:
     1      Licensing           $ 2.4 Billion x 12%         $288.30       y
             Histo
           Cost Savings:
     2       Rate of            $2.54 Billion x 12%          $304         y
              Return
           Cost Savings:
           Replacement                                                    y
     3                          $2.4 Billion x 5.9%         $141.70
             Cos t of
              Ca ital
            [Alt.] Cos t
             Savings:
     4     Replacement        $2.4 Billion x 5.9% x 2       $283.50       y
             Cost of
              Ca ital


1
  Plaintiff disagrees with listing the Boeing/Panthesis License as an input in the Rate of Return
analysis. It argues, "[Mr. Parr' s] only reference to the Boeing/Panthesis rate was to use the
lesser of the two rates to make the analysis even more conservative." (D.I. 665 at 14 n.7). I do
not agree with Plaintiffs conclusion. For example, Mr. Parr opines that 30.3% of WoW
revenues are associated with the patented invention. (D .I. 642-1 , Exh. A at 1 196). He then says,
"The 30.3% ofrevenues associated with the patent[ed] invention provides significant support for
the Boeing/Panthesis royalty rate of 12%. These calculations yield a total royalty of
approximately $304 million ($2,536,822,551 times 12%)." (Id.). While it is true that Mr. Parr
appears to use the Boeing/Panthesis License as a means of cutting down a potentially higher rate,
the result is that Mr. Parr input the rate from the license directly into his Rate of Return analysis.
                                                        2
           Cost Savings:
   5       Maintenance           $132 Million x 2           $264.80
              Costs
             Revenue-
   6                         $4.5 Billion x 57% x 12%        $305
              Based
   7        User-Based     $57 x 12% x 57% x 61 Million      $240

 II.      LEGAL STANDARDS

          A. Daubert

          Federal Rule of Evidence 702 sets out the requirements for expert witness testimony and

states:

                 A witness who is qualified as an expert by knowledge, skill,
                 experience, training, or education may testify in the form of an
                 opinion or otherwise if: (a) the expert's scientific, technical, or other
                 specialized knowledge will help the trier of fact to understand the
                 evidence or to determine a fact in issue; (b) the testimony is based
                 on sufficient facts or data; (c) the testimony is the product of reliable
                 principles and methods; and (d) the expert has reliably applied the
                 principles and methods to the facts of the case.

Fed. R. Evid. 702. The Third Circuit has explained:

                 Rule 702 embodies a trilogy of restrictions on expert testimony:
                 qualification, reliability and fit.       Qualification refers to the
                 requirement that the witness possess specialized expertise. We have
                 interpreted this requirement liberally, holding that a broad range of
                 knowledge, skills, and training qualify an expert. Secondly, the
                 testimony must be reliable; it must be based on the methods and
                 procedures of science' rather than on ' subjective belief or
                 unsupported speculation; the expert must have good grounds for his
                 or her belief. In sum, Daubert holds that an inquiry into the
                 reliability of scientific evidence under Rule 702 requires a
                 determination as to its scientific validity. Finally, Rule 702 requires
                 that the expert testimony must fit the issues in the case. In other
                 words, the expert' s testimony must be relevant for the purposes of
                 the case and must assist the trier of fact. The Supreme Court
                 explained in Daubert that Rule 702's helpfulness standard requires
                 a valid scientific connection to the pertinent inquiry as a
                 precondition to admissibility.

                 By means of a so-called "Daubert hearing," the district court acts as
                 a gatekeeper, preventing opinion testimony that does not meet the
                 requirements of qualification, reliability and fit from reaching the

                                                    3
               jury. See Daubert ("Faced with a proffer of expert scientific
               testimony, then, the trial judge must determine at the outset,
               pursuant to Rule 104(a) of the Federal Rules of Evidence whether
               the expert is proposing to testify to (1) scientific knowledge that (2)
               will assist the trier of fact to understand or determine a fact in
               issue.").

Schneider ex rel. Estate ofSchneider v. Fried, 320 F.3d 396, 404- 05 (3d Cir. 2003) (cleaned up). 1

       B. Motions to Strike

       Federal Rule of Civil Procedure 37(c)(l) provides,"If a party fails to provide information .

. . as required by Rule 26(a) or (e), the party is not allowed to use that information ... to supply

evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified or is

harmless. " To determine whether a failure to disclose was harmless, courts in the Third Circuit

consider the Pennypack factors: (1) the prejudice or surprise to the party against whom the

evidence is offered; (2) the possibility of curing the prejudice; (3) the potential disruption of an

orderly and efficient trial; (4) the presence of bad faith or willfulness in failing to disclose the

evidence; and (5) the importance of the information withheld. Konstantopoulos v. Westvaco Corp.,

112 F.3d 710, 719 (3d Cir. 1997) (citing Meyers v. Pennypack Woods Home Ownership Ass 'n, 559

F.2d 894, 904-05 (3d Cir. 1977)). "[T]he exclusion of critical evidence is an ' extreme ' sanction,

not normally to be imposed absent a showing of willful deception or 'flagrant disregard' of a court

order by the proponent of the evidence." Id. The determination of whether to exclude evidence is

within the discretion of the district court. Id.

Ill.   ANALYSIS

       Defendant moves to strike Mr. Parr' s report or, in the alternative, to exclude large

portions of Mr. Parr' s report on Daubert grounds. I will grant Defendant's motion to strike in


1
 The Court of Appeals wrote under an earlier version of Rule 702, but the 2011 amendments to it
were not intended to make any substantive change.


                                                   4
two significant respects: (1) I will strike Mr. Parr's reliance on Dr. Valerdi for "cost savings"

opinions and (2) I will strike Mr. Parr's use of certain Activision surveys as the grounds for

apportioning the royalty base. I recognize that exclusion of those two aspects of Mr. Parr's

report leaves Plaintiff with no intact damages theories. For completeness, however, I address

each of Defendant's other Daubert arguments and Defendant's motion to strike Mr. Parr's entire

report. I also address Plaintiffs motion to exclude certain opinions of Defendant's damages

expert.

          A. Defendant 's Motion to Exclude Mr. Parr 's Opinions

          Defendant moves to exclude Mr. Parr's expert opinion on several grounds, including: (1)

reliance on an unreliable cost savings opinion, (2) failure to properly apportion, (3) reliance on a

non-comparable license, (4) failure to address negative facts, and (5) failure to apprehend the

scope of the alleged method claim infringement. I address each of its arguments in turn.

    1. "Cost Savings" Opinions: Reliance on Dr. Valerdi 2

          Five of Mr. Parr's reasonable royalty calculations rely on "cost savings" calculations

done by Dr. Ricardo Valerdi. (See D.I. 444-1 , Exh. C-2 (Valerdi expert report)). Dr. Valerdi

specifically opines on "the cost of rearchitecting each of the Accused Products in this case in




2
  Defendant previously objected to Dr. Valerdi's opinion based on the computer program he used
to generate his $7 billion redesign estimate. (D.I. 442 at 48-49). I dismissed Defendant's
argument as a "failure of proof argument." (D.I. 578 at 30-31). Plaintiff characterizes that
decision as an approval of Dr. Valerdi's opinion. (D.I. 665 at 3). It was not. My decision was a
resolution of the specific issues Defendant chose to raise given the status of Plaintiffs damages
case at that time. Defendant does not renew its earlier arguments in this briefing. Rather, it
"raises new arguments germane to Mr. Parr's extended reliance on Dr. Valerdi's estimates."
(D.I. 650 at 23 n.12). Defendant's decision to identify more specific issues with Dr. Valerdi's
opinion at this juncture makes sense. Never before has Plaintiff relied on Dr. Valerdi as a source
of its damages base. Accordingly, I will address Defendant's new arguments related to Dr.
Valerdi' s opinion.

                                                   5
order to develop a new networking platform for each of the accused games." (Id. at 1). Dr.

Valerdi' s estimated cost ofrearchitecting the accused games is $2.4 billion. (Id. at 12-13 ).

       In forming his opinion, Dr. Valerdi relied on:

       the opinions of Drs. Medvidovic and Mitzenmacher that the Accused Products are
       infringing each of the Asserted Claims. [He] further relied on their opinions that
       there are no viable non-infringing alternatives to the Asserted Claims, but that, if
       there were such an alternative, it would require rearchitecting the game to develop
       a new network architecture and associated functionality.

(Id. at 3). Dr. Valerdi's bases his estimate of the cost on the number oflines of code in the

current games. (See generally D.I. 444-1 , Exh. C-2). Essentially, he estimates the cost of

developing the software "as-is." (D.I. 653-1 , Exh. 7 at 100:6-11). His opinion does not,

however, estimate the cost of making any particular alternative network.

       "Reliance upon estimated cost savings from use of the infringing product is a well settled

method of determining a reasonable royalty. " Hanson v. Alpine Valley Ski Area, Inc., 718 F.2d

1075, 1080-81 (Fed. Cir. 1983) (allowing damages theory based on cost difference between use

of an infringing snow-making machine versus a prior art machine); see also Prism Techs. LLC v.

Sprint Spectrum L.P., 849 F.3d 1360, 1376 (Fed. Cir. 2017) (affirming damages award that was

based, in part, on the costs saved by renting an infringing backhaul structure versus building a

non-infringing backhaul structure); Powell v. Home Depot US.A ., Inc. , 663 F.3d 1221 , 1240-41

(Fed. Cir. 2011) (affirming jury damages award that was based, in part, on savings from a

reduction in injuries caused by a prior art radial arm saw as a result of the patented invention).

The Federal Circuit's precedent on cost savings does not, however, support the admissibility of

the estimated cost to switch to an undefined alternative that the patentee contends does not exist.

       Defendant argues that Dr. Valerdi ' s cost savings opinion is "no more reliable or scientific

than an estimate of the cost to drive to Shangri-La, or El Dorado, or any other imaginary place

with an unspecified location." (D.I. 679 at 8). As such, Defendant notes, Dr. Valerdi's cost

                                                 6
savings conclusions are inherently untestable. (Id.) . I agree. Dr. Valerdi does not articulate any

characteristics of a non-infringing network and, indeed, adopts the position that such a network

does not exist. It defies logic, then, that Dr. Valerdi is able to estimate the cost of making such a

thing. As a theoretical matter, one could postulate that the cost of making something that does

not exist would cost infinitely more, or infinitely less, than the structure that does exist. Dr.

Valerdi provides no justification as to why developing an alternative network would, in theory,

cost exactly the same amount as developing the existing network. Of course, he cannot justify

this conclusion because he has no basis in fact for concluding that an alternative network might

exist at all. Indeed, there is no basis in fact to conclude that creation of the infringing network

saved Defendant any money over a theoretical alternative.

       Dr. Valerdi ' s opinion is not an acceptable basis for determining an amount of costs saved

by using the accused infringing technology. It is entirely speculative, untestable, and divorced

from the facts of this case. Thus, I will exclude Dr. Parr' s "cost saving" reasonable royalty

opinions as they depend entirely on Dr. Valerdi's opinion.

       As this was Plaintiffs final opportunity to present a damages case, Plaintiff will not have

an opportunity to submit revised expert reports from Mr. Parr or Dr. Valerdi. Accordingly, I do

not consider Defendant's blanket objection that Plaintiff did not cite authority supporting the

admissibility or sufficiency of certain cost savings opinions. (See D.I. 679 at 19).

   2. Apportionment

       Defendant argues that Mr. Parr failed to sufficiently apportion between the patented and

unpatented features of the accused products for his revenue-based and user-based reasonable




                                                  7
royalties. 3    (D.I. 650 at 6-15). In his report, Mr. Parr concludes, based on an Activision survey

in which gamers picked the mode they anticipated playing when they bought CoD: Black Ops

III, that 57% of CoD revenue is attributable to multiplayer functionality. (D.I. 642-1 , Exh. A at 1

208). He then reasons, based on the relative importance of multi player functionality in the other

accused games, that 57% is a reasonable estimate of the proper amount of revenue to apportion

to multiplayer functionality in those games. (Id. at 11209-211).

        Mr. Parr's use of Defendant's survey to apportion between the value to consumers of the

multiplayer functionality versus unpatented features is insufficient to meet the standard set by the

Federal Circuit for proper apportionment. " [T]he governing rule is that the ultimate combination

of royalty base and royalty rate must reflect the value attributable to the infringing features of the

product, and no more." Ericsson, Inc. v. D-Link Sys. , Inc., 773 F.3d 1201 , 1226 (Fed. Cir. 2014).

"When the accused infringing products have both patented and unpatented features, measuring

this value requires a determination of the value added by such features .. . . The essential

requirement is that the ultimate reasonable royalty award must be based on the incremental value

that the patented invention adds to the end product." Id. Thus, a damages expert must tailor his

or her proposed royalty by, for example, "careful selection of the royalty base to reflect the value

added by the patented feature, where that differentiation is possible; by adjustment of the royalty

rate so as to discount the value of a product' s non-patented features ; or by a combination

thereof." Id.

        The 2016 CoD survey that Mr. Parr relies on does not account for any factors, other than

gameplay mode options, that may contribute to the value of the accused games. Specifically, the




3
 As I exclude Mr. Parr' s cost savings opinions, I do not consider whether those are adequately
apportioned.
                                                   8
survey questions were, "What gameplay mode(s) were behind your decision to purchase or ask

for each game below?" and "What mode was the primary reason why you bought or asked for

each game?" (D.I. 653-1, Exh. 5 at 13 (bar graph visualizing consumer responses of either

"Single Player/Campaign," "Multiplayer," or "3rd Mode")). Critically, these questions assume

that the gameplay mode is the exclusive driver of a consumer's decision to buy the game. They

do not capture those gamers who may purchases a game, for example, because of the quality of

the graphics, the storyline, ease of use, or based on the brand of the game. The survey certainly

does not attempt to discern what portion of a gamer' s decision to buy the game is driven by the

multi player functionality versus all of the other unpatented features.

       Mr. Parr admits that there are other, significant, features of the accused products that

contribute economic value to the accused games. (Se e D.I. 642-1 , Exh. A at 1145 (noting that

story, characters, game quality, ease of use, quality of customer service, and compatibility with

popular platforms contribute to the value of the accused games)). His methodology accounts for

none of those features. Thus, Mr. Parr' s proposed damages figure fails to "carefully tie proof of

damages to the claimed invention' s footprint in the market place." ResQNet.com, Inc. v. Lansa,

Inc., 594 F.3d 860, 869 (Fed. Cir. 2010). I will exclude Mr. Parr' s reliance on the 57% figure

pulled from Activision' s 2016 survey as a means of apportioning down to the value of the

patented invention. 4   Accordingly, the Revenue-Based and User-Based reasonable royalty

theories are excluded for failure to properly apportion.




4
 Mr. Parr notes two other surveys in his apportionment analysis. Both surveys suffer from the
same deficiency as the 2016 survey-they address only the significance of multiplayer modes as
compared to other modes. (See D.I. 680-1 , Exh. 35 at 14, 42; see also D.I. 642-1 , Exh. A at
1208 (Parr report summarizing surveys)). Thus, while I do not address them separately, I find
both surveys are independently insufficient to properly apportion the damages base.
                                                  9
       Plaintiff also cursorily argues, "The 12% rate Mr. Parr selected from the Boeing-

Panthesis license . . . is already apportioned to the footprint of the invention in that it too

attempts to value the use of the patented technology in video games in the context of preexisting

network technology and unpatented features. " (D.I. 665 at 7). An earlier license of the patents-

in-suit may have "built in apportionment. " Commonwealth Sci. & Indus. Research Organisation

v. Cisco Sys., Inc. , 809 F.3d 1295, 1303 (Fed. Cir. 2015). Thus, Plaintiff's attorneys '

apportionment argument is not, on its face, unreasonable. Mr. Parr ' s opinion does not, however,

tie apportionment to the royalty rate of the Boeing/Panthesis License. (See D .I. 642-1 at 11 205-

223). He does not even mention the Boeing/Panthesis License in the apportionment section of

his expert opinion. (Id.). Mr. Parr's apportionment opinion cannot survive on an opinion that he

does not express. Thus, as the selection of the 12% royalty rate is not a basis of Mr. Parr' s

opinion on apportionment, I do not find that Mr. Parr' s opinion properly apportions based on the

Boeing/Panthesis License alone.

       Defendant next argues that Mr. Parr' s efforts to apportion revenues are inadequate

because he doesn' t account for multiplayer functionality that existed in the prior art. (D.I . 650 at

9-11). It appears that Defendant's argument is that Mr. Parr should apportion down to some

subset of the infringing network to account for its incremental value. I do not find Defendant' s

argument persuasive. Plaintiff accuses the network on which Defendant' s games operate. The

network as a whole is the infringing unit. Without the underlying network, the accused game

modes do not operate. There is no expert testimony to support a conclusion that the patented

aspect of the network could be plucked from the gan1e without impacting the functionality of the

games. Thus, the value attributable to the infringing network is the value properly apportioned

to the patented invention.



                                                   10
       A final note: Defendant argues throughout this section of its brief that unaccused earlier

versions of the accused games are non-infringing alternatives. (See D.I. 650 at 12-15 ; D.I. 679 at

13-15). As I discuss below, there is no evidence or expert opinion in the record to support a

conclusion that earlier versions of the game are non-infringing. (Se e D.I. 665 at 10-11 ). The fact

that a party does not accuse an earlier version of a game is not an admission that the earlier

version is non-infringing. Thus, I do not find Defendant's arguments on this point persuasive.

   3. Boeing/Panthesis License

       Defendant objects to Mr. Parr' s reliance on a July 2002 patent license between Boeing

and Panthesis ("Boeing/Panthesis License"). (D.I. 650 at 15- 21). A copy of the final , executed

Boeing/Panthesis License has not been produced in this case. (Id. at 15 ; D.I. 665 at 19-20).

There is, however, significant record evidence of the license in the form of drafts and fact

witnesses. (D.I. 667 at 14; see also 642-l , Exh. A at 11 63-65 (summary of evidence of the

license in Mr. Parr' s expert report)). The Boeing/Panthesis license, as described by fact witness

Fred Holt, licensed the patent applications that resulted in the patents-in-suit and other

intellectual property to Panthesis for 5% of Panthesis stock, $5 million paid over time, and 12%

of future revenue. (D .I. 642-1 , Exh. A at 1 65). Mr. Parr's reasonable royalty calculations apply

that 12% rate. Defendant argues that I should exclude Mr. Parr' s Boeing/Panthesis License-

based theories because (1) Mr. Parr fails to address technical comparability, (2) Mr. Parr ignores

economic differences, and (3) Defendant is prejudiced by not having a copy of the final

agreement. (D.I. 650 at 16).

       As the Boeing/Panthesis License licensed the patents-in-suit, it is sufficiently technically

comparable. Defendant argues that the License between Boeing and Panthesis came before

certain important amendments to the patent applications. (Id. at 16-17). It notes specifically that



                                                 11
m-regularity was added to the claims after the licensing date. (Id.) . It does not, however,

articulate how any post-license amendments would have impacted the value of the licensed

patents. (Id.) . Moreover, it is undisputed that the specification discusses m-regularity. (D.I. 679

at 4). That is, the applications discuss the exact technology that is at issue in this case. The close

tie between the technology discussed in the application and the issued claims renders them

technically comparable. It is not a requirement of technical comparability that the technology be

identical. Thus, the patents as they exist today are technically comparable to the applications

that existed in 2002. I will not exclude Mr. Parr' s opinion on this basis.

       Defendant further argues that the Boeing/Panthesis License licensed more than the

patents-in-suit. (D.I. 650 at 17). Specifically, the deal also included copyrights, trade secrets,

and trademarks. (D.I. 679 at 3). Mr. Parr addresses this issue by noting his understanding, based

on conversations with Dr. Holt, that the other property was less important to the deal and

attributing the 5% Panthesis stock and $5 million payment to the non-patent property. (D.I. 642-

1, Exh. A at, 65). Mr. Parr' s explanation, considering the close tie between the

Boeing/Panthesis License and the patents-in-suit, is sufficient to support a conclusion of

technical comparability. The specific details of the Boeing/Panthesis License may be useful for

cross-examination but are not a basis for exclusion.

       Defendant next argues that the Boeing/Panthesis License is not economically comparable

to the hypothetical negotiation. (D.I. 650 at 18-20). Mr. Parr addresses some of the economic

differences in his report. (D.I. 642-1 , Exh. A at,, 67-70). Defendant notes additional

circumstances it views as inconsistent with the nature of the hypothetical negotiation: the

license' s date being eight years before the hypothetical negotiation and the nature of Panthesis ' s

business model. (D.1. 650 at 18-20). Although potentially good impeachment, these economic



                                                 12
differences are not significant enough to render Mr. Parr's opinion so unreliable as to be

inadmissible.

       Finally, for the purpose of Mr. Parr's expert opinion, Plaintiff sufficiently disclosed the

Boeing/Panthesis License. The briefing reflects that there was extensive discovery on the facts

and circumstances surrounding the Boeing/Panthesis License. (See D.I. 650 at 20; D.I. 665 at

19-20 (discussing discovery efforts related to Boeing/Panthesis License)). Defendant identifies

no evidence that Mr. Parr now uses that Plaintiff failed to disclose at an earlier date. There is no

requirement that Plaintiff disclose a document that it does not have.

       Accordingly, I will not exclude Mr. Parr's opinions for relying on the Boeing/Panthesis

License.

   4. Failure of Mr. Parr to Address Negative Facts

       Defendant argues that I should exclude Mr. Parr' s opinion for failing to account for

certain facts, such as Boeing's attempt to sell the asserted patents for $1 million. (D.I. 650 at 28-

30). It cites Intellectual Ventures I LLC v. Xilinx, Inc., 2014 WL 1814384 (D. Del. Apr. 14,

2014), as support for the proposition that an expert must account for negative facts. Xilinx is,

however, distinguishable. In that case, Xilinx had the contractual option, at the time of the

hypothetical negotiation, to license the asserted patents from Intellectual Ventures for $ 2

million. Id. at *1-2. Judge Stark found that Intellectual Ventures' expert's failure to address this

fact rendered the opinion unreliable and irrelevant. Id. at 4. Here, there was no relationship,

contractual or otherwise, between Boeing and Activision at the relevant date. Thus, although

Boeing's efforts to sell the asserted patents for a relatively low sum are good fodder for cross-

examination of Mr. Parr's opinions, Mr. Parr's omission of those efforts does not render his

opinion wholly unreliable or irrelevant. I will not exclude Mr. Parr's opinion on this basis.



                                                 13
   5. Method Claim Infringement Issue

       Defendant argues that Mr. Parr misunderstood the scope of infringement of the method

claims in this case, rendering his opinion on damages for such infringement unreliable. (D.I. 650

at 27-28). It is not clear from the briefing how any potential misunderstanding, or possible

misspeaking, impacted Mr. Parr' s ultimate conclusion. Thus, I will not exclude Mr. Parr' s

opinion on this basis.

       B. Def endant 's Motion to Strike Mr. Parr 's Report

       Defendant moves to strike Mr. Parr' s expert report under Rule 37. (D.I. 651). On

November 28, 2018, I granted Plaintiff leave to submit a damages report from a new expert

rather than supplement the report already filed by its previous damages expert, Dr. Meyer. (D.I.

630). While allowing Plaintiff to retain a new expert, I reserved the right to "strike or limit it

depending on its contents." (Id. at 3 n.1).

       Defendant's primary argument is that Mr. Parr' s report is not a "supplement" to Dr.

Meyer' s report within the meaning of Federal Rule of Civil Procedure 26(e). (D.I. 652 at 3-9).

Rather, two of the damages methodologies, cost savings (excluded under Daubert) and revenue-

based, are entirely new as compared to Dr. Meyer' s report. (Id. at 7). This, Defendant argues,

significantly prejudices Activision so as to warrant exclusion. (Id. at 9-10).

       Although Plaintiff pushed the bounds of what I reasonably meant to allow it to do in

supplementing its damages case, I find that, regardless of anything else, the changes do not

prejudice Defendant under Pennypack. Defendant' s argument under Pennypack focuses entirely

on the first factor of the analysis. (Id. at 9-11 ). The first Pennypack factor accounts for

"prejudice or surprise to the party against whom the evidence is offered." 559 F.2d at 904.

When a case involves complex litigation between sophisticated parties, courts are more willing,

given a strong showing of prejudice, to exclude evidence even absent a showing under each

                                                 14
Pennypack factor. Bridgestone Sports Co. v. Acushnet Co., 2007 WL 521894, at *4 (D. Del.

Feb. 15, 2007).

       Defendant has not made a strong showing of prejudice. And, to the extent that Mr. Parr's

report prejudiced Defendant at all, the prejudice has been cured by expert depositions and ample

time to prepare for trial on the new theories. Defendant's primary complaint is that Mr. Parr

relies on new discussions he had with fact witnesses and technical experts, including an

interview with Dr. Holt on the terms of the Boeing/Panthesis License. (D.I. 652 at 10-11). It is

undisputed, however, that in 2017, Plaintiff produced the documents Mr. Parr relies on in

forming his Boeing/Panthesis License-based theories. (D.I. 667 at 10). It is similarly undisputed

that Plaintiff produced Dr. Holt as the fact witness with information relevant to the

Boeing/Panthesis License. (Id. at 14). Moreover, Defendant's damages expert expressly

considered the Boeing/Panthesis relationship in her own expert report. (See, e.g., D.I. 486, Ex. C-

6 at 1 106). Thus, the only piece of evidence that Defendant did not have throughout this case is

an executed version of the Boeing/Panthesis License. The mere fact that Plaintiff never

produced a final version of the Boeing/Panthesis License, which it does not have, is not

sufficient prejudice to support the extreme sanction of excluding Plaintiffs damages expert.

Accordingly, I will not strike Mr. Parr' s report on the basis that the final Boeing/Panthesis

agreement has not been produced.5



5
 Defendant makes an additional evidentiary argument in its motion to strike. Specifically, it
argues that the Federal Rules of Evidence preclude testimony on the Boeing/Panthesis License
and Mr. Parr's opinion relying on such testimony. (D.I. 652 at 11-14). The admissibility of the
Boeing/Panthesis testimony under the best evidence rule is not truly a question related to the
propriety of Mr. Parr's report. Pursuant to Rule 703 , Mr. Parr can rely on evidence that is
otherwise inadmissible if it is the sort of evidence an expert in his field "would reasonably rely
on." And, assuming testimony on the content of the Boeing/Panthesis License is inadmissible as
an exception to the best evidence rule, it is nevertheless likely reasonable for Plaintiffs damages
expert to rely on such testimony in forming his opinion. The factual underpinnings of the Rule
                                                 15
       C Plaintiff's Motion to Exclude Certain Opinions of Catharine Lawton

       Plaintiff raises two objections to Ms. Lawton' s supplemental rebuttal damages report: (1)

it argues that Ms. Lawton impermissibly opines on non-infringing alternatives, and (2) it argues

that Ms. Lawton impermissibly criticizes the merits of Dr. Valerdi ' s cost savings opinion. (D.I.

648 at 1). As I exclude Mr. Parr' s reliance on Dr. Valerdi ' s opinion, I will address only

Plaintiffs first objection.

       Ms. Lawton' s assumption of non-infringement of earlier versions of the accused products

is baseless and must be excluded. Defendant argues that Ms. Lawton does not opine on non-

infringing alternatives, but, rather, assumes non-infringement based on Plaintiffs decision not to

pursue infringement claims from prior to 2012. (D.I. 663 at 3-4) . It is undisputed that none of

its technical experts have opined that the earlier games are non-infringing. (D.I. 677 at 3). Thus,

the only support for the conclusion that the earlier versions of the games are non-infringing

alternative is Ms. Lawton's assumption. A damages ' expert' s assumption is not sufficient to

support a damages opinion based on a particular non-infringing alternative. Accordingly, I will

exclude Mr. Lawton' s assumption that earlier game versions are non-infringing alternatives and

any damages conclusions stemming from that assumption.

IV.    CONCLUSION

       For the reasons discussed above, I will exclude Ms. Lawton' s opinions assuming certain

games are non-infringing alternatives. I will also exclude Mr. Parr' s " cost savings" reasonable

royalty opinions and his apportionment opinions that are based on Activision' s customer

surveys.


1004(a) exception to the best evidence rule have not, however, been sufficiently briefed.
Ordinarily, I would defer resolving such an evidentiary objection to pre-trial motions in limine. I
do not see any particular reason this issue ought to be resolved now. Thus, I will not resolve
Defendant' s best evidence rule objection at this time.
                                                 16
Entered this   --1   day of September 2019.




                                              17
